           Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 1 of 19




Gregory P. Hacker(Wyo. Bar No.6-3347)
HACKER,HACKER & KENDALL,P.C.
                                                                             p!4
2515 Pioneer Avenue
Cheyenne, WY 82001
(307)778-8844                                                            E0TK;,\JS CLfr"
Fax:(307)635-2434
ghacker(tthackerla\v.net




                           IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF WYOMING


AMY HUFFER,

                 Plaintiff,

        vs.                                          Civil Action No


PLATTE COUNTY FAIR BOARD;
PLATTE COUNTY, WYOMING; and
the BOARD OF COUNTY
COMMISSIONERS OF PLATTE
COUNTY,WYOMING


                 Defendants.




                                         COMPLAINT




        Plaintiff Amy Huffer, by and through her attorney ofrecord, complains as follows:

                                                I.
                                          SUMMARY


        This is a straightforward failure to pay overtime case. Defendants employed the Plaintiff

to work at the Platte County Fair Grounds. Although Plaintiff frequently worked hours over

forty in a week, the Defendants failed to pay her overtime pay as required by the Fair Labor

Standards Act("FLSA"). The Defendants' failure to comply with the FLSA was knowing and




                                          Page 1 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 2 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 3 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 4 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 5 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 6 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 7 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 8 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 9 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 10 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 11 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 12 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 13 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 14 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 15 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 16 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 17 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 18 of 19
Case 2:20-cv-00075-ABJ Document 1 Filed 05/08/20 Page 19 of 19
